Title: From John Adams to Benjamin Franklin, 19 November 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam November 19th 1781
Sir

Your obliging Letter of the 7th instant I had the honor to recieve on Saturday night by Mr Fox, to whom I shall be happy to shew every Civility in my Power, according to the Recommendation of your Excellency and Mr. Franklin.
I have recieved a Letter from Captain Jackson, and another from my Boy at Bilbao, which inform me of their Intention to embark for Salem in a Privateer which was to sail the 16th so that I suppose they are now at Sea bound home. I thank your Excellency however for your kind offer concerning my Son.
As to the Goods, the question still is, what is to be done with them? There is here a Capt. Grinnel, a sober prudent Man, who has long used this Trade, to whom I read your Excellencys Observations concerning the sending the Goods off at this season of the year. He is of your Excellency’s Opinion, concerning their going through the English Channel, but is confident that from this time till Christmas, or a little later, it is the safest time of the whole Year to go North about. He says there is no danger from Privateers or Cruisers, and that a good Vessel, taking Advantage of the first Winter East Winds, may go with the utmost safety to the Ship and Cargo, although the Master and Crew may expect a little hardship from the Cold and the Wind. He insists upon it if he had the Care of any Interest, public or private, he should chuse this season for safety in preference to any other. He knows the Vessels, and says they are very good, and that they are fast Sailors. If the Goods are to go, I should advise to give him the Command of one of the Vessels.
But the question is how We shall get the Goods into our Possession? They are now in possession of one of the Owners of the Ships, who I expect will detain them until his demands are satisfied. There is no Law that I know of which authorises him to detain the Goods, but le droit du plus fort, ou du plus subtil. But what avails a Claim of Law in favor of the United States, in a Country where such a State is not acknowledged? It is certain no Action could be maintained in favor of the United States in any Court of Law in this Country: so that We lye at Mercy. Mr. De Neufville owns half of one of the Vessels and a Quarter of the other: but it is another of the Owners I am told, who has possession of the Goods. I am promised Information some time to day of the Terms that will be insisted on. Come. Gillon, I am told, engaged these Ships, and the Goods were put on board before the Charter Parties were signed. He went out of the Texel without signing them, and one of the Owners sent Orders to the Captains not to sail until they were signed, which was the Reason of their being left behind. Our Hands are in the Lion’s mouth. If the Terms shall not appear reasonable, what shall We do? To sell the Goods here at Vendue I fear would sink half their Value, but We had better lose half than the whole: and if this Measure should become necessary, I should think it most adviseable for your Excellency to desire Messrs Fizeaux and Grand to appoint some body to sell them, and recieve the Money, pay out what is necessary to be paid, and keep the rest subject to your Excellency’s Orders. Come. Gillon has not complied with his Engagements to the Owners; but this is a breech of a mere personal Obligation on his part, for which the Continental Goods are not responsible in Law or Equity: but the Owners have possession of them, and We can have no Advantage of Law to get them out of their hands: so that I suppose a Composition must be made with them.
I think it manifest that my Letters to your Excellency have been opened, which I wonder at the more as I have delivered them all to the House of Fizeaux and Grand for greater safety of Conveyance. I believe none of your Excellency’s Letters to me have been opened. The Impressions of the Seals have been all bright, smooth and fair.

With great Respect, I have the Honour to be, Sir, your most obedient and most humble Servant
J. Adams

